                     Case 19-11736-JKS           Doc 589        Filed 07/09/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                       Chapter 11

    CEDAR HAVEN ACQUISITION, LLC,1                               Case No. 19-11736 (JKS)

                         Debtor.
                                                                 Re: Docket No. 576

       CERTIFICATE OF NO OBJECTION REGARDING TWENTIETH MONTHLY
      APPLICATION OF RYNIKER CONSULTANTS LLC FOR COMPENSATION FOR
         SERVICES RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS
        FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
            CREDITORS OF CEDAR HAVEN ACQUISITION, LLC FOR THE
                  PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

             The undersigned hereby certifies that he has received no answer, objection or any other

responsive pleading with respect to the Twentieth Monthly Application of Ryniker Consultants LLC

for Compensation for Services Rendered and for Reimbursement of Expenses as Financial Advisor to

the Official Committee of Unsecured Creditors of Cedar Haven Acquisition, LLC for the Period April

1, 2021 Through April 30, 2021 [Docket No. 576] (the “Application”) of Ryniker Consultants LLC

(the “Applicant”). The undersigned further certifies that he has reviewed the Court’s docket in this

case and no formal answer, objection or other response to the Application appears thereon.2 The

Application was filed with the Court on the date listed on Exhibit A.

             Pursuant to the Order Granting Motion of the Debtor for an Order Establishing Procedures

for Interim Compensation and Reimbursement of Expenses of Professionals Pursuant to Sections

105(a) and 331 of the Bankruptcy Code [Docket No. 87] (the “Interim Compensation Order”) entered



1
The Debtor in this case, along with the last four digits of the federal tax identification numbers, is Cedar Haven
Acquisition, LLC (8400). The mailing address for the Debtor is 590 South 5th Avenue, Lebanon, Pennsylvania 17042.
2
 Pursuant to the Interim Compensation Order (as that term is defined herein), parties have twenty-one (21) days after the
date of service to object to the Application.


IMPAC 7291249v.1
                   Case 19-11736-JKS     Doc 589      Filed 07/09/21    Page 2 of 3




September 4, 2019, the Debtor is authorized and directed to pay the Applicant eighty percent (80%)

of the fees and one hundred percent (100%) of the expenses requested in the Application upon the

filing of this Certificate of No Objection without the need for entry of a Court order approving the

Application.

Dated: July 9, 2021                                  Respectfully submitted,
       Wilmington, Delaware
                                                     /s/ Aaron H. Stulman
                                                     Christopher M. Samis (No. 4909)
                                                     L. Katherine Good (No. 5101)
                                                     Aaron H. Stulman (No. 5807)
                                                     POTTER ANDERSON & CORROON LLP
                                                     1313 N. Market Street, 6th Floor
                                                     Wilmington, Delaware 19801-3700
                                                     Telephone: (302) 984-6000
                                                     Facsimile: (302) 658-1192
                                                     Email:       csamis@potteranderson.com
                                                                  kgood@potteranderson.com
                                                                  astulman@potteranderson.com

                                                     Counsel for the Official Committee of
                                                     Unsecured Creditors




                                                 2
IMPAC 7291249v.1
                     Case 19-11736-JKS       Doc 589   Filed 07/09/21    Page 3 of 3




                                                 EXHIBIT A

                                  CEDAR HAVEN ACQUISITION, LLC
                                      CASE NO. 19-11736 (JKS)

                                      Professional Fees and Expenses
                                         Monthly Fee Application



Applicant & Docket       Time       Fees & Expenses    Fees & Expenses      Date        Objection
       No.               Period      Requested in      Allowed/Awarded    Application   Deadline
                        Covered       Application                           Filed


   Ryniker               4/1/21        $600.00             $480.00         6/17/21       7/8/21
Consultants LLC             -           (Fees)          (Fees @ 80%)
                        4/30/21
[Docket No. 576]                       $0.00               $0.00
                                     (Expenses)         (Expenses @
                                                           100%)




  IMPAC 7291249v.1
